                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                               ORLANDO DIVISION

SARAH BLAKELY,

       Plaintiff,

v.                                                       Case No. 6:16-cv-987-Orl-37GJK

COMMISSIONER OF SOCIAL
SECURITY,

      Defendant.
_____________________________________

                                         ORDER

       Plaintiff’s attorney, Richard A. Culbertson (“Culbertson”), filed an unopposed

request for authorization to charge Plaintiff attorney’s fees. (Doc. 21 (“Motion”).)

Culbertson seeks $3,440.43, equaling 25% of Plaintiff’s past-due benefits per a

contingency agreement, minus the Equal Access to Justice Act fees awarded. (Id. ¶¶ 1, 3.)

On referral, United States Magistrate David A. Baker recommends granting the Motion.

(Doc. 22 (“R&R”).)

       The parties filed a joint notice of no objection to the R&R. (Doc. 23.) Absent

objection, the Court has examined the R&R only for clear error. See Wiand v. Wells Fargo

Bank, N.A., No. 8:12-cv-557-T-27EAJ, 2016 WL 355490, at *1 (M.D. Fla. Jan 28, 2016); see

also Macort v. Prem, Inc., 208 F. App’x 781, 784 (11th Cir. 2006). Finding no such error, the

Court finds that the R&R is due to be adopted in its entirety.

       Accordingly, it is ORDERED AND ADJUDGED as follows:

       1.     U.S. Magistrate Judge David A. Baker’s Report and Recommendation
                                            -1-
            (Doc. 22) is ADOPTED, CONFIRMED, and made a part of this Order.

      2.    Richard A. Culbertson’s Unopposed Request for Authorization to Charge a

            Reasonable Fee (Doc. 21) is GRANTED.

      3.    Richard A. Culbertson is AUTHORIZED to charge Plaintiff Sarah Blakely

            $3,440.43 in attorney’s fees.

      4.    The Clerk is DIRECTED to close the file.

      DONE AND ORDERED in Chambers in Orlando, Florida, on February 11, 2020.




Copies to:
Counsel of Record




                                            -2-
